DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the guided portion is guided by the guide portion”.
The phrase is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5-7 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Chinese Document CN207399192
With regard to claim 1, Chinese Document CN207399192 discloses  a connector tray (1, 2) inserted into a connector body in an insertion direction while accommodating an object to be connected, the connector tray comprising:
a tray body(1) configured to accommodate the object to be connected;
a tray exterior portion(2)  connected to the tray body to be displaceable along the insertion direction; and
a push-push mechanism (3,14,24, 25,26) disposed(Fig. 1, 5) between the tray body and the tray exterior portion in a tandem arrangement and configured to displace the tray exterior portion in the insertion direction between a first position away from the tray body and a second position close to the tray body.
With regard to claim 2, Chinese Document CN207399192 discloses that  the push-push mechanism includes: a cam mechanism  (3, 25) connected to the tray exterior portion; and a push-out mechanism (4, 26)  arranged in parallel to the cam mechanism in the insertion direction and configured to push out the tray exterior portion in the insertion direction with respect to the tray body.
With regard to claim 5, Chinese Document CN207399192 disclose that 
the tray body has a guide portion extending along the insertion direction,
wherein the tray exterior portion has a guided portion contacting the guide portion, and
wherein when the tray exterior portion is displaced in the insertion direction with respect to the tray body, the guided portion is guided by the guide portion.

    PNG
    media_image1.png
    384
    668
    media_image1.png
    Greyscale

With regard to claim 6 , Chinese Document CN207399192 disclose that 
the tray body accommodates the object to be connected that is in a card shape (SIM card, para. 0004).
With regard to claim 7 , Chinese Document CN207399192 disclose that 
connector in which the connector tray according to claim 1 is inserted in the connector body (para. 0004) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  3, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN207399192    
With regard to claim 3 , Chinese Document CN207399192  discloses that
the push-out mechanism includes one spring and two cam mechanisms disposed on opposite sides with respect to the spring  in a direction perpendicular to the insertion direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made the push-out mechanism with two springs  and one cam mechanism, wherein the springs disposed on opposite sides with respect to the cam mechanism in a direction perpendicular to the insertion direction,
since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With regard to claim 4 , Chinese Document CN207399192 disclose that 
the cam mechanism includes: a cam groove (25) formed in the tray exterior portion; and a cam follower(3) having its one end inserted in the cam groove and its other end joined to the tray body, and  wherein the other end of the cam follower is rotatably joined to the tray body (at 14), and the one end of the cam follower moves along the cam groove.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change a position of the cam groove to have a cam groove formed in the tray body with  a cam follower having its one end inserted in the cam groove and its other end joined to the tray exterior portion, and  wherein the other end of the cam follower is rotatably joined to the tray exterior portion, and the one end of the cam follower moves along the cam groove.
It was held that would be no invention in shifting location of parts to a different position since the operation of the device would not be thereby be modified   In re Japikse, 86 USPQ 70.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						5/7/21